department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date date u i l numbers legend a m x y z dear ------------------ this is in response to x's request dated date for a ruling under sec_512 of the internal_revenue_code regarding the federal tax consequences associated with the transactions described below the request was submitted by x's legal_representative supplemental information was provided in a letter dated date x is a perpetual charitable_trust subject_to the laws of the state of m created by a pursuant to a declaration of trust there have been two amendments to the declaration of trust x is exempt from federal_income_tax as an organization described in sec_501 of the code and is a private_foundation under sec_509 of the code x has engaged in a broad range of charitable activities ranging from providing land and facilities to another charitable_organization y for youth programs to the funding of literacy and educational programs and facilities x’s sole asset for several years was the original small contribution provided by a in a created a n m land trust land trust to hold title to three parcels of unimproved land owned by a the land beneficial_interest under the land trust was assigned to x and x became the sole beneficiary after the assignment the purpose of the land trust was to hold title to the land for x x represents that after a’s death x was unable to sell the property because of the virtual depression in real_estate in m in order to put the property to charitable use x’s trustees authorized the lease of the land at nominal rent to y or a similar charitable entity the property was leased to z with the lease providing that as additional property was received by x from a’s estate it could be added or used as a replacement for the land x merged with another charitable_trust exempt under sec_501 of the code that a had created with x surviving the merger as a result of the merger x received the residue of a’s estate including unimproved land several acres of which adjoined the property previously leased to z pursuant to amendments of the initial lease x leased land to z in land and added additional property in land x also received other properties from a’s estate that were not leased to charitable entities or otherwise held for exempt purposes x sold some of the properties to a 501_c_3_organization to be used for affordable housing made a grant of property to a 501_c_3_organization as partial fulfillment of a grant and liquidated other_property whose proceeds have been invested to support x’s charitable purposes most of the property sold consisted of unimproved real_property the properties were sold as is with x making no improvements other than routine property maintenance cleaning and required remedial action on one property the remainder of the property is unimproved land that is valuable but generates expenses primarily in the form of real_estate_taxes and the costs of maintenance with no offsetting income it is the disposition of the land and the land collectively the land undeveloped property in m that is the subject of the ruling_request part of the land that x presently holds is under contract which may be assigned to a foundation for the benefit of specified sec_501 organizations as part of the fulfillment of a charitable grant the remaining acreage consists of separate parcels that are generally contiguous to each other x purchased a small parcel of land that was bordered on three sides by its property with the fourth side being a public highway giving access to the rest of the property z has continuously used the land for exempt_activities x has actively participated in assuring that the land meets the need of z and has modified and improved the land in various ways solely for z’s use since the inception of the original lease x has made cash grants to z with a commitment for future financial support the land has been affected by the decisions of numerous federal state and local officials beyond the control of x including several actions by the county calling for a higher density on the land each time in addition state and local officials have given permission to a private developer for a project that has resulted in significant transportation improvements that have supported and encouraged large amounts of additional development in the area where the land lies in response to the local government’s development plans which will impact the land’s use x requested and receiving a zoning change as a result of the changes and the booming real_estate market the property’s assessed value has increased because of the real_estate tax burden created by the rezoning and property_tax assessment x has been forced to liquidate some of its real_estate holdings to maintain its ability to fund its charitable endeavors x represents that it will be unable to find a single buyer for the entire property at fair_market_value upon reasonable terms because of the size of the land holdings in addition because of changes in the surrounding properties an increased population and decisions made by local state and federal agencies x believes that future use of the land for the community will occur in a way unlike its current use by z x’s trustees determined that because of the long term development process and various contingencies and unknown factors it would make its own analyses of the factors so that it could appropriately assess both the current value of the land and the potential future value when the contingencies were met and the unknowns determined to assist in this determination x had a pro-forma development plan prepared for the land and obtained detailed geological studies of the land future engineering will consist of primarily supplemental studies as to the value of the land eg type and depth of rock substrata updates of studies done during the rezoning for future traffic utilities etc and compliance with federal and state environmental laws the engineering would be consistent with governmental planning and regulation x is not arranging for any final engineering such as site plans subdivision into saleable house or office lots as compared to large subdividable parcels or designs for roads utilities etc x is required by the local_government to dedicate portions of the land to public use other than a ten acre parcel that provides access to the property a one acre parcel and parcels to be created to be dedicated given to the public or qualifying public_charities ie park a school site a public safety site and the location of a public transportation station no parcel will be created for sale of less than twenty acres all such for sale parcels will be sold to developers who will be solely responsible for all design engineering subdivision into lots infrastructure construction etc necessary to put the parcel into economically productive use it is possible that some parcels may be conveyed by long-term ground lease in such cases the lessee will be responsible for the design engineering infrastructure construction etc other than the parcels to be given to the public or given to public_charities x will be conveying sale or long-term ground lease no more than two parcels per year it is anticipated that the conveyances will take at least twenty years to complete primarily due to the timing of the expansion of the transportation system x anticipates making sales of one parcel per year on the average x does not advertise the availability of the land for sale through real_estate brokers but will adopt a passive marketing approach a prospectus will be prepared and will be made available to interested parties information from the development plan has been collated into a book that has been made available to the local_government and potential purchasers in order to assure that only interested purchasers would request the book x has required any prospective purchaser to contribute to a local foundation x represents that it has never borrowed funds to acquire any of the land x further represents that there have been no mortgages on the land during the time x has held title and the land is not debt-financed_property within the meaning of sec_514 of the code x has requested the following rulings in connection with this series of transactions x’s procurement of detailed site engineering plans for the land and division of the land into parcels through the local government’s required procedures will not cause the land to be held primarily for the sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code sale or long-term_lease of the land over time in undeveloped parcels for further improvement subdivision or development by others will not result in gain realized on the sale s being taxed as unrelated_business_taxable_income under sec_511 of the code and should be excluded from the computation of unrelated_business_taxable_income under sec_512 of the code sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes so long as no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of certain tax-exempt organizations including charitable and educational organizations described in sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business computed with the modifications provided in sec_512 sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property of a kind which would properly be includable in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business of an organization subject_to the tax on unrelated_business_income the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_function subject_to certain exceptions sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_1_513-1 of the regulations provides in part that unless one of the specific exceptions of sec_512 or sec_513 applies the gross_income of an exempt_organization subject_to the sec_511 tax is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations states that the term trade_or_business has the same meaning as in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides in part that a business activity will be deemed to be regularly carried on if it manifests a frequency and continuity and is pursued in a manner generally similar to commercial activities on non-exempt organizations sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related' for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale_of_goods or the performance of services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes she listed the land for sale with a licensed real_estate broker whom she authorized to subdivide the land and develop it for sale the broker had the land platted and laid out into subdivisions with several lots although no improvements were made on the lots themselves streets were cleared graded and shelled storm sewers were put in at street intersections gas and electric lines were constructed and a water well was dug each year to lots were sold in holding that the taxpayer with the broker as her agent was holding lots for sale to customers in the regular course of business the court stated that the sole question was whether the taxpayer was in the business of subdividing real_estate the fact that she did not buy additional land did not prevent the sales activities from being a business as she had enough land for a business without buying more in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally 60_tc_996 provides several guidelines to be used to determine whether a taxpayer engaged in a land transaction in furtherance of a trade_or_business the factors to be considered include the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of the improvements made of the property the proximity of the sale to the purchase of the land and the purpose for which the property was held during the taxable_year are all useful in making this determination no one factor is controlling but all are relevant facts to consider in what is basically a facts_and_circumstances_test in parklane residential school inc v commissioner tcmemo_1983_139 an organization exempt under sec_501 of the code had as its exempt_function the operation of a school for mentally disabled children the school entered into simultaneous transactions involvi ng the purchase and sale at a profit of real properties over two years the court held that this activity was not substantially related to the exercise or performance of petitioner's exempt_function ie the operation of a school for mentally retarded children even though the profits were ultimately used to further petitioner's exempt_function the source of the funds was in essence an unrelated business the tax_court stated that the fact that the petitioner entered into belied any suggestion that the business was not regularly carried on in 606_f2d_77 5th cir the criteria used by the court in determining whether property sold by a taxpayer was held primarily for investment or for sale to customers in the ordinary course of business are the substantiality and frequency of sales improvements solicitation and advertisement and broker's activities according to the court the frequency and substantiality of the taxpayer's land sales are the most important criteria the court goes on to state that although a taxpayer may have acquired property without intending to enter the real_estate business what was once an investment or what may start out as a liquidation of an investment may become something else w here sales are continuous the nature and purpose of a taxpayer's acquisition of property is significant only where sales activity results from unanticipated externally introduced factors which make impossible the continued pre-existing use of the realty original investment intent is pertinent for example when a taxpayer is coerced to sell its property by acts of god new and unfavorable zoning regulations or other uncontrollable forces an additional criterion noted in houston endowment is the presence of improvements on the land at issue the plaintiff's predecessor in interest constructed roads water lines sewers and railroad tracks to enhance the attractiveness of the land to purchasers and to increase the return on the sale of the property while this criterion is of lesser importance than the substantiality and frequency of sales it also indicates that the land was held_for_sale in the ordinary course of business see also 526_f2d_409 5th cir revrul_59_91 1959_1_cb_215 describes a corporation that sold a portion of its property that had been held as an investment the property was subdivided into residential lots graded the streets surfaced and the required drainage and utilities were installed in holding that the gains realized from the sales of the lots constituted ordinary_income the ruling implies that the sizeable improvements made in order to facilitate the sales led to the conclusion that the property was held primarily_for_sale_to_customers the revenue_ruling cites mauldin v commissioner 195_f2d_741 where the facts indicated that the taxpayer had subdivided land and made improvements to it in order to facilitate sales and to and derive the maximum proceeds from the disposition of the property while the property was originally purchased for purposes other than sale in the ordinary course of trade_or_business cattle raising after such division and improvement the lots were considered to be held by the taxpayer primarily_for_sale_to_customers in the ordinary course of trade_or_business factors which have been considered by the courts in determining whether the sale of property has been carried out in the regular course of the taxpayer's business include the purpose for which the property was acquired the frequency continuity and size of sales the extent of improvements to the property the activities of the owner in improving and disposing of the property the purposes for which the property is held and the proximity of purchase and sale x proposes to sell land that it acquired by charitable gift or bequest from a and which it has used for charitable purposes over the years in support of these charitable purposes x has made changes to the property that benefited z’s use of the property events beyond x’s control have occurred that will make x’s continued use of the property for these purposes impossible in the future also because of the increased value of the vacant property and the lack of income to pay the accompanying increase in property taxes x’s trustee’s have determined that it is in x’s best interest to liquidate the undeveloped acreage and to use the proceeds for x’s charitable programs while the property has increased in value its size makes it impractical to offer the acreage for sale to a single buyer x will obtain engineering plans and will divide the property for sale in accordance with government requirements setting aside some property for use by the community x’s trustees believe that the sale of the property over a period of time will allow it to obtain the best price for the property which will best serve x’s interest in carrying out its charitable purposes because of certain contingencies and various unknown factors x is unable to determine the time by which it will complete the sale of the property however it anticipates making no more than two sales per year over a twenty year period with an average sale of one property per year except for a small piece of land adjacent to the property x has not purchased any land x has liquidated properties that it acquired from a through the sale or grant of property to c organizations or the sale of undeveloped land whose proceeds were used for investment in support of its programs x will no longer be able to use the property for the charitable purposes it has supported over the years and the property does not generate funds which could be used to maintain it a portion of the land will be set_aside for use by the community in disposing of the land x will take steps to monitor the development plans by including provisions in the sales contracts setting forth high standards of quality to which the purchasers or developers are contracturally obligated to adhere and which are enforceable by x the manner in which x has acquired used and proposes to liquidate the property is contrary to the short turn around period experienced by a typical buyer and seller of real_property x will not advertise the availability of the property for sale through real_estate brokers but will adopt a passive marketing approach whereby a prospectus will be prepared for distribution to interested parties the fact that x is unable to identify a definite time by which it will complete the sale of the property is attributable to various factors including those involving decisions to be made by governmental units regarding programs that are impacting the land and surrounding area x’s procuring an engineering plan serves not only to provide the trustees with information needed to achieve maximum value consistent with x’s fiduciary duties but allows x to determine how best to ensure that the land will be used in a manner that is consistent with its charitable purposes x will divide the property into parcels which will not require or involve any construction on the property no improvements are contemplated to enhance sale of the property purchasers and developers of the property would construct all site improvements eg grading paving excavation utilities etc including roads and utilities at their expense the engineering plans that x procured and the division of the property are essential to the trustees’ being able to administer the property in a manner that best furthers the charitable purposes of x the facts distinguish the proposed transaction from the sale of property_held_primarily_for_sale to cus tomers in the ordinary course of business applying the facts_and_circumstances_test and the primary purpose test of malat supra we have concluded that this transaction does not involve property_held_primarily_for_sale to customers in the ordinary course of business and that income from the sale of this property is excluded from the computation of unrelated_business_taxable_income by reason of sec_512 of the code accordingly based upon the information furnished we rule as follows x’s procurement of detailed site engineering plans for the land and division of the land into parcels through the local government’s required procedures will not cause the land to be held primarily for the sale to customers in the ordinary course of a trade_or_business within the meaning of sec_512 of the code sale or long-term_lease of the land over time in undeveloped parcels for further improvement subdivision or development by others will not result in gain realized on the sale s being taxed as unrelated_business_taxable_income under sec_511 of the code and should be excluded from the computation of unrelated_business_taxable_income under sec_512 of the code this ruling applies the applicability of sections to the facts represented above we express no opinion as to the tax consequences of the transaction under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely jane baniewicz manager exempt_organizations technical group
